DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant Response to Remarks/Arguments
Applicant’s Response to the Non-Final Rejection, received on 25 November 2020, (“Response”) is acknowledged. The Response appears to be a bona fide attempt at furthering prosecution and the Examiner will treat the Response as fully responsive. 
Moreover, applicant’s arguments with respect to claims 9, 11-17 and 19-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 of copending Application No. 15/727,777.
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
a.	Regarding claim 9, claim 18 of the copending application discloses a system for adaptive neural network model training, the system comprising (claim 17, preamble):
a memory comprising computer readable instructions (claim 17, limitation 1); and
a processing system for executing the computer readable instructions for performing a method (claim 17, limitation 2), the method comprising:

extracting, by the processing system, visual objects from one of the plurality of images (claim 17, limitation 5);
for each extracted visual object, generating, by the processing system, a plurality of machine learning model features and label recommendations describing the visual object for a user of the first user device and a user of the second user device (claim 17, limitations 5-7);
creating a training set based on the plurality of machine learning model features and the received first selected label from the first user device and a second selected label from the second user device (claim 17, limitation 8); and
training the adaptive model stored on the first user device using the training set (claim 17, limitation 8 and claim 18).
b.	Regarding claim 17, claim 17 is analogous and correspond to claim 9. See above claim 9 rejection for further expalanation.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 rejected under 35 U.S.C. 101 because the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites a computer program product, which can be interpreted as a computer software. A computer software does not fall in the statutory category.
Moreover, the claims recite a computer-readable storage medium, which typically covers both forms of non-transitory tangible medium and transitory propagating signals per se under the broadest reasonable interpretation of the claims. The specification of the application does not preclude the computer-readable storage medium construed as transitory tangible medium and transitory propagating signals per se.  Claims drawn to such a computer-readable storage medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation non-transitory computer-readable storage medium to the claim preamble (emphasis added).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wickenkamp (US 2015/0135238 A1) in view of Hertzmann et al. (US 2017/0220903).
a.	Regarding claim 9, Wikcenkamp discloses a system for adaptive neural network model training, the system comprising :

a processing system for executing the computer readable instructions for performing a method (Wickenkamp discloses that “processing circuitry should be understood to mean circuitry based on one or more microprocessors, microcontrollers, digital signal processors, programmable logic devices, field-programmable gate arrays (FPGAs), application-specific integrated circuits (ASICs), etc., and may include a multi-core processor (e.g., dual-core, quad-core, hexa-core, or any suitable number of cores) or supercomputer” at Fig. 3-306 and ¶0057), the method comprising:
generating, by the processing system, a training instance for an adaptive model based at least in part on visual objects found in a plurality of images that match a contextual specification of a target visual domain, wherein the plurality of images comprises a first plurality of images stored on and received from a first user device and a second plurality of images stored on and received from a second user device, and wherein the contextual specification of the target visual domain is provided by a third user device (Wickenkamp discloses that “content source 416 and media guidance data source 418 coupled to communications network 414 via communication paths 420 and 422, respectively. Paths 420 and 422 may include any of the communication paths described above in connection with paths 408, 410, and 412. Communications with the content source 416 and media guidance data source 418 may be exchanged over one or more communications paths, but are shown as a single path in FIG. 4 to avoid overcomplicating the drawing. In addition, there may be more than one of each of content source 416 and media guidance data source 418, but only one of each is shown in FIG. 4 to avoid overcomplicating the drawing. (The different types of each of these sources are discussed below.) If desired, content source 416 and media guidance data source 418 may be integrated as one source device. Although communications between sources 416 and 418 with user 
extracting, by the processing system, visual objects from one of the plurality of images (Wickenkamp discloses that “Video mosaic display 200 includes selectable options 202 for content information organized based on content type, genre, and/or other organization criteria. In display 200, television listings option 204 is selected, thus providing listings 206, 208, 210, and 212 as broadcast program listings. In display 200 the listings may provide graphical images including cover art, still images from the content, video clip previews, live video from the content, or other types of content that indicate to a user the content being described by the media guidance data in the listing. Each of the graphical listings may also be accompanied by text to provide further information about the content associated with the listing. For example, listing 208 may include more than one portion, including media portion 214 and text portion 216. Media portion 214 and/or text portion 216 may be selectable to view content in full-screen or to view information related to the content displayed in media portion 214 (e.g., to view listings for the channel that the video is displayed on)” at Fig. 2 and ¶0054).
However, Wickenkamp does not disclose for each extracted visual object, generating, by the processing system, a plurality of machine learning model features and label recommendations describing the visual object for a user of the first user device and a user of the second user device;
creating a training set based on the plurality of machine learning model features and the received first selected label from the first user device and a second selected label from the second user device; and
training the adaptive model stored on the first user device using the training set.

creating a training set based on the plurality of machine learning model features and the received first selected label and the second selected label (Hertzmann discloses a set of training images having labeled pixels before going to the model training module at Figs. 2 and 4 and ¶¶0037-0042); and
training an adaptive model stored on the first user device using the training set (Hertzmann discloses model training module “[performrming] machine learning to train the labeling module” at Fig. 2-210 and ¶0043).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the process of the pixel labeling system of Hertzmann to Wickenkamp’s media content system.
The suggestion/motivation would have been to “provide an accurate correspondence between pixels and a corresponding object in the image” (Hertzmann; ¶0004), so that “a variety of labels may be assigned to objects and therefore pixels of the objects in an efficient and accurate manner to form a training set of labeled images” (Hertzmann; ¶0005).
b.	Regarding claim 16, the combination applied in claim 9 discloses wherein generating the plurality of machine learning model features and label recommendations further 
c.	Regarding claim 17, claim 17 is analogous and corresponds to claim 1. See rejection of claim 1 for further explanation.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wickenkamp (US 2015/0135238 A1) in view of Hertzmann et al. (US 2017/0220903) ), and further in view of Sawhney et al. (US 2016/0042252 A1).
a.    Regarding claim 11, the combination applied in claim 9 discloses all the previous claim limitations. 
However, the combination does not disclose wherein the training instances is formed using the machine learning model features and the selected correct label form the training instance. 
Swahney discloses wherein the training instances is formed using the machine learning model features and the selected correct label form the training instance (Swahney discloses the semantic label database at Fig. 2-224 and H0037).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the feature detectors and the auto-suggest module to the combination.
The suggestion/motivation would have been to “elicit a number of different types of visual features of the images” (Swahney; abstract) by using “machine learning algorithms” (Swahney; H0003).
b.    Regarding claim 12, the combination applied in claim 11 discloses wherein the method further comprises training a adapted model corresponding to the target visual domain based at least in part on the machine learning features and based at least in part on the 
c.	Regarding claim 13, the combination applied in claim 11 discloses all the previous claim limitations. However, the combination does not explicitly disclose wherein the training instance is stored in an adaptation database.
Swahney discloses wherein the training instance is stored in an adaptation database (Swahney discloses the semantic label database at Fig. 2-224 and ¶0037).
d.	Regarding claim 14, the combination applied in claim 11 discloses wherein the adapted model is stored in the adaptation database (Swahney discloses the semantic label database at Fig. 2-224 and ¶0037).
e.	Regarding claims 19-20, claims 19-20 are analogous and correspond to claims 11-12, respectively. See rejection of claims 11-12 for further explanation.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wickenkamp (US 2015/0135238 A1) in view of Hertzmann et al. (US 2017/0220903), and further in view of Gaidon et al. (US 9,443,320 B1).
a.	Regarding claim 15, the combination applied in claim 9 discloses all the previous claim limitations.
However, the combination does not explicitly disclose wherein:
the contextual specification comprises a set of attributes; and
the set of attributes includes one or more of location information, time information, and weather information.
Gaidon discloses wherein:
the contextual specification comprises a set of attributes (Gaidon discloses “the proposal extractor [generating] generic object proposals (i.e., predicts locations of the objects)” at Fig. 1-40 and col. 5, lines 42-44); and 

Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the proposal extractor of Gaidon to the combination.
The suggestion/motivation would have been to “speed up … reduce the complexity” (Gaidon; col. 1, lines 48-64) by “tracking being based on the target-specific appearance model generated for that target” (Gaidon; col. 3, lines 1-5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN W LEE/Primary Examiner, Art Unit 2664